  

(asd 1:16-cv-02896-ER-RWL Document 69 Filed 01/24/20 Page 1 of 1
LAW OFFICE OF

_YURTY LOSHES, P.Qhocumenr

Please reply to our NEW YORK CITY office "ELECTRONICALLY FILED S
322 West 48" Street, 6% FL 111 Northfield Ave, Suite 208A 517 Brigh DUC By and Floor
BO

New York, NY 10036 West Orange, NJ 07052 Brooklyn,
DATE FILED: (jas jzo20 0

   
  

  
   

USDC SDNY

     
   

  

 

  

Tel. (888) 445-0234 Fax: (646) 843-7570

  

 

 

Yuriy Moshes, Esq. Gennady Litvin, Esq.
Alex Umansky, Esq. ; Jessenia Maldonado, Esq.
Members of NJ and NY Bar. Members of NY Bar.
January 24, 2020
Via ECE GRANTED.
Hon. Robert W. Lehrburger , . 0
United States Magistrate Judge SOORDERED: | \24| 204
United States District Court ,
Southern District of New York Jp,
500 Pearl Street HON. ERT W. LEHRBURGER

New York, NY 10007-1312 UNITED STATES MAGISTRATE TINGE

Re: = Suwanphanu vy. Mount Sinai Health System, Inc.
Case No: 16-cy-02896(ER) (RWL)

Your Honor:
We represent the Plaintiff, Suwanphanu in the above-referenced matter. We write now
to advise the Court that the parties have reached an agreement in principle to settle this matter.

The parties are currently working on mutually acceptable settlement papers.

We therefore respectfully request that the status conference scheduled for January 28,
2020 be canceled in contemplation of the resolution of this matter.

We thank the Court for its attention to this matter. If Your Honor has any questions or
comments, or wishes to conference this matter further, we are, of course, at the Court’s
convenience.

Respectfully submitted,

LAW OFFICE OF YURIY MOSHES, P.C.

/s/
Jessenia Maldonado (JM7811)

cc: Siobhan Sweeney (VIA ECF)
